Case 1:21-cv-00042-JB-MU Document 7 Filed 02/18/21 Page 1 of 1         PageID #: 45




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


HARVEY CANTRELL,                       :

      Plaintiff,                       :

vs.                                    :       CA 21-0042-JB-MU

ROBERT WILKIE, U.S. DEPARTMENT :
OF VETERANS AFFAIRS,
                                :
     Defendant.

                                      ORDER

      After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made, the

recommendation of the Magistrate Judge (Doc. 5) made under 28 U.S.C. § 636(b)(1)(B)

and dated February 3, 2021, is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 17th day of February, 2021.


                                       /s/ JEFFREY U. BEAVERSTOCK
                                       UNITED STATES DISTRICT JUDGE




                                           1
